Title: To Thomas Jefferson from John Page, 11 July 1807
From: Page, John
To: Jefferson, Thomas


                        
                            My dear Sir
                     
                            Richmond July 11th. 1807.
                        
                        I had for some time past intended to request that you would be pleased to place on your list of Candidates
                            for Offices which may be at your disposal in Virginia, the Names of William Robertson & Bolling his Son, the former in
                            an humble office in the Virginia Bank, the latter a Lawyer of Eminence at Petersburg who with true filial & fraternal
                            affection I am assured contributes to the support of his Mother, & a large amiable family of Brothers & Sisters.
                        The whole family is truly patriotic, & uncommonly endowed with brilliant Talents—I am sorry I have delayed
                            this so long, especially as you have lately informed me that you are pressed by Applicants for the post Office as I
                            believe Mr. Robertson & his younger Son now with him would discharge the duties of that office much better than I could—permit me then my dear Friend to recommend him as a proper person to fill that Office whenever it shall become vacant.
                        It is reported that applications are made for the Collector’s Place—permit me as your Friend to entreat you
                            to turn a deaf Ear to all attempts to deprive you of an active Skillful faithful Servant. He approves of your
                            Administration, he admires your Talents & your Conduct, & his only fault is that he had been inlisted into the Corps
                            of Federalists, & is weak in Judgement, strong in Opinion, proud of appearing Independent, & has been intruded on to
                            his mortification, as he has confessed to me, by Puppies, who
                                mistake him. He has been a brave defender of Our Country, & is
                            now ready with his two Sons to lay down his life in her defence. An hypocrite might succeed him—but you can not find a more frank, brave honest
                            man—pardon the freedom I take.   I have been told that Major Scott the Marshall has been denounced to you—I wish I could
                            say as much for him—but I can say that his best Friends have censured him—
                        I can not conclude however without assuring you, that I will not accept of any place which may be vacated on
                            the representations which I have been informed have been made to you: nor can I conclude before I present my hearty
                            Congratulations to you on the glorious Spirit which animates our native Country upon the present trying Occasion—George is playing his old Game through his secret Channel of Instruction. By secret Instruction he
                            forced us into resistance which terminated in our Independence—and now, still divinely infatuated, I
                                augur that he will force his own Country into a Revolution which will terminate in their Happiness, & that of
                            the whole world. Dr. Tucker can tell you more of my Ideas on this Subject. God bless you prays your old Friend
                        
                            John Page
                     
                        
                        
                            P.S. The Wife of Mr. Wm. Robertson & mother of a numerous amiable Family, is a Daughter of our old Friend
                                Thos. Bolling, Brother of R. Bg. of Chellowe
                        
                    